Thorp Petroleum Corp., et /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       April 10, 2015

                                   No. 04-14-00527-CV

                            Anna Maria Salinas SAENZ, et al.,
                                       Appellant

                                             v.

                          THORP PETROLEUM CORP., et al.,
                                    Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-04-120
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
        The Appellant’s Motion for Extension of Time to file Reply Brief is GRANTED. Time
is extended to May 7, 2015.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of April, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court